UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1182



ROGER NGASSA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-282-705)


Submitted:   August 16, 2006             Decided:   September 7, 2006


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, Senior
Litigation Counsel, Song E. Park, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Roger Ngassa, a native and citizen of Cameroon, petitions

for review of the Board of Immigration Appeals (“Board”) order

affirming without opinion the immigration judge’s order denying

Ngassa’s applications for asylum, withholding from removal and

withholding under the Convention Against Torture (“CAT”).                Ngassa

claims    he     met   his   burden    of    proof.      He   also   claims   any

discrepancies noted by the immigration judge were minor.                      In

addition, he claims persons similarly situated to him are being

persecuted.         We deny the petition for review.

               The INA authorizes the Attorney General to confer asylum

on any refugee.        8 U.S.C. § 1158(a) (2000).         It defines a refugee

as a person unwilling or unable to return to his native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”               8 U.S.C. § 1101(a)(42)(A)

(2000).        An    applicant   has   the     burden   of    demonstrating   his

eligibility for asylum.          8 C.F.R. § 1208.13(a) (2006); Gonahasa v.

INS, 181 F.3d 538, 541 (4th Cir. 1999).               Credibility findings are

reviewed for substantial evidence.             A trier of fact who rejects an

applicant’s testimony on credibility grounds must offer specific,

cogent reasons for doing so.           Figeroa v. INS, 886 F.2d 76, 78 (4th

Cir. 1989).         We accord broad, though not unlimited, deference to

credibility findings supported by substantial evidence.                Camara v.


                                       - 2 -
Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).          A determination

regarding eligibility for asylum is conclusive if supported by

substantial evidence on the record considered as a whole.      INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).     Administrative findings

of fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.        8 U.S.C. § 1252(b)(4)(B)

(2000).   We will reverse the Board “only if the evidence presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”     Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).     We find the immigration judge’s negative

credibility finding was supported by substantial evidence.         We

further find the evidence was not so compelling as to warrant

reversal.

            “To qualify for withholding of removal, a petitioner must

show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”    Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).

To qualify for protection under the Convention Against Torture, a

petitioner bears the burden of demonstrating that “it is more

likely than not that he or she would be tortured if removed to the

proposed country of removal.”     8 C.F.R. § 1208.16(c)(2) (2006).

Having conducted our review, we conclude that substantial evidence

supports the finding that Ngassa failed to meet these standards.


                                - 3 -
          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                   PETITION DENIED




                              - 4 -